          Case 7:20-cv-07395-PMH Document 3 Filed 09/15/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOCORRO GOMEZ, et al.,
                          Plaintiffs,                       ORDER
                   -against-
                                                            20-CV-07395 (PMH)
DORMONT MANUFACTURING
COMPANY., et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       On September 10, 2020, Defendant Dormont Manufacturing Company (“Dormont”) filed

a Notice of Removal seeking to remove this action from the Supreme Court of the State of New

York, County of Westchester, to this Court. (Doc. 1, “Not. of Removal”). For the reasons set forth

below, this matter is REMANDED to the Supreme Court of the State of New York, County of

Westchester.

                                        BACKGROUND

       On or about August 26, 2020, Plaintiffs Socorro Gomez, Fernando Arellano, and Martha

Guadalupe Lopez Trinidad (collectively “Plaintiffs”) filed a Verified Complaint commencing this

action against Dormont and 148-150 Westchester Avenue, LLC (“Westchester Ave.”)

(collectively “Defendants”) in the Supreme Court of the State of New York, County of

Westchester. (See Not. of Removal ¶ 1; see also Doc. 1-1, “Ver. Compl.” ¶¶ 1-5). Plaintiffs

claimed that they were injured on October 2, 2019 when a “stainless steel gas connector”

manufactured by Dormont “failed due to a defect and thereby caused gas to be released and

ignited” inside a structure owned by Westchester Ave. (Ver. Compl. ¶¶ 6-15). Plaintiffs pressed

claims of negligence, breach of warranty, and strict products liability against Dormont as well as

a negligence claim against Westchester Ave. (Ver. Compl. ¶¶ 16-50).
           Case 7:20-cv-07395-PMH Document 3 Filed 09/15/20 Page 2 of 5




        On September 8, 2020, Dormont received a copy of the Verified Complaint via the United

States Postal Service. (Not. of Removal ¶ 8). Although Dormont insists that neither it nor

Westchester Ave. were served properly under New York law (see id. ¶¶ 10-13), Dormont removed

this action from state court “[p]ursuant to “28 U.S.C. §§ 1332, 1441(a), and 1446” (id. ¶ Recital)

on September 10, 2020. Dormont makes two points to support its contention that this Court may

exercise subject-matter jurisdiction over this dispute. First, Dormont avers that complete diversity

exists in this case—once Westchester Ave. is dismissed1—because Plaintiffs are residents of New

York and Connecticut while Dormont is a Pennsylvania corporation with its principal place of

business in Pennsylvania. (Id. ¶¶ 30-33). Second, while Plaintiffs do not identify an amount in

controversy (id. ¶ 37; see also generally Ver. Compl.), Dormont submits that “based on Defense

counsel’s experience with other cases involving allegations of serious and permanent injuries that

required hospitalization following a fire or gas explosion, as alleged . . . counsel believes, in good

faith, that the amount in controversy exceeds $75,000.00.” (Not. of Removal ¶ 36).

                                              ANALYSIS

        Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant . . . .” 28

U.S.C. § 1441(a). “The [federal] district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between—(1) citizens of different States.” 28 U.S.C. § 1332(a). “The Supreme Court

has held that the party asserting diversity jurisdiction in federal court has the burden of establishing



1
 According to Dormont, Plaintiffs only named Westchester Ave. as a Defendant in this action to destroy
“the diversity jurisdiction that should exist in this lawsuit . . . .” (Not. of Removal ¶ 27). As the Court
concludes that Dormont has not established that the amount in controversy exceeds $75,000, the Court need
not and does not address this theory of dismissing Dormont’s co-defendant from this action.


                                                    2
          Case 7:20-cv-07395-PMH Document 3 Filed 09/15/20 Page 3 of 5




the existence of the jurisdictional amount in controversy.” Villafana v. So, No. 13-CV-180, 2013

WL 2367792, at *1 (S.D.N.Y. May 29, 2013) (quoting Lupo v. Human Affairs Int’l, Inc., 28 F.3d

269, 273 (2d Cir. 1994)). While a defendant need not “prove the amount in controversy to an

absolute certainty,” the defendant “has the burden of proving that it appears to a reasonable

probability that the claim is in excess of the statutory jurisdictional amount.” Id. (quoting

Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000)). “[I]f the jurisdictional

amount is not clearly alleged in the plaintiff's complaint, and the defendants' notice of removal

fails to allege facts adequate to establish that the amount in controversy exceeds the jurisdictional

amount, federal courts lack diversity jurisdiction as a basis for removing the plaintiff's action from

state court.” Id. (quoting Lupo, 28 F.3d at 273-74).2

       Plaintiffs allege that they were injured in a fire caused by a faulty gas connector. (Ver.

Compl. ¶¶ 6-15). In an action to recover damages for personal injuries in New York, a plaintiff’s

complaint “shall contain a prayer for general relief but shall not state the amount of damages to

which the pleader deems himself entitled.” N.Y. C.P.L.R. § 3017(c). Consequently, Plaintiffs do

not identify a specific sum of money, but allege only that they have suffered “loss in an amount

which exceeds the jurisdictional limits of all other Courts.” (Ver. Compl. ¶¶ 25, 34, 39, 50). Where,

as here, removal of a civil suit from state court to federal court is premised on 28 U.S.C. § 1332(a)

and “[s]tate practice . . . does not permit demand for a specific sum,” removal is proper only “if

the district court finds, by the preponderance of the evidence, that the amount in controversy

exceeds [$75,000].” 28. U.S.C. § 1446(c)(2). The Court makes no such finding here.



2
 Federal courts “have an independent obligation to determine whether subject-matter jurisdiction
exists, even in the absence of a challenge from any party.” Nguyen v. FXCM Inc., 364 F. Supp. 3d
227, 237 (S.D.N.Y. 2019) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)).


                                                  3
           Case 7:20-cv-07395-PMH Document 3 Filed 09/15/20 Page 4 of 5




        The Verified Complaint represents on its face:

                [T]he plaintiffs sustained severe and protracted personal injuries,
                were incapacitated from pursuing their normal tasks, experienced
                great pain and suffering, incurred medical expenses, incurred
                hospital expenses, all of which the plaintiffs believe will continue in
                the future, all to their detriment and loss in an amount which exceeds
                the jurisdictional limits of all other Courts.

(Ver. Compl. ¶¶ 25, 34, 39, 50). Dormont seeks to build on this generalized claim for relief, but

contends merely that “based on Defense counsel’s experience with” similar cases, “counsel

believes, in good faith, that the amount in controversy exceeds $75,000.” (Not. of Removal ¶ 36).3

As federal courts are instructed to “construe the removal statute narrowly, resolving any doubts

against removability.” Lupo, 28 F.3d at 274 (quoting Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d

1043, 1046 (2d Cir. 1991)), such a conclusory statement that the amount in controversy exceeds

$75,000 is insufficient for the Court to determine by a preponderance of the evidence that the

jurisdictional threshold of 28 U.S.C. § 1332(a) has been met. See Villafana, 2013 WL 2367792, at

*2; Sailer v. Responsive Trucking, Inc., No. 12-CV-4822, 2012 WL 4888300, at *2 (S.D.N.Y. Oct.

15, 2012); see also Daversa v. Cowan Equip. Leasing, LLC, No. 20-CV-163, 2020 WL 967436,

at *3 (E.D.N.Y. Feb. 28, 2020); Hughes, 2017 WL 2623861, at *2 (“Such a barebones, general

pleading does not suffice to establish that this action involves an amount in controversy adequate

to support federal diversity jurisdiction.”).




3
  Dormont was not bound to rely on Plaintiffs’ boilerplate allegations. Under New York law, Dormont was
permitted to “at any time request a supplemental demand setting forth the total damages to which the pleader
deems himself entitled.” N.Y. C.P.L.R. § 3017(c). “Rather than prematurely removing the action to this
Court, Defendant should have availed itself of the appropriate statutory provision” and sought information
from Plaintiffs about the damages pursued. Hughes v. Target Corp., No. 17-CV-3548, 2017 WL 2623861,
at *2 (E.D.N.Y. June 15, 2017).


                                                     4
           Case 7:20-cv-07395-PMH Document 3 Filed 09/15/20 Page 5 of 5




                                         CONCLUSION

         Based upon the foregoing, the Court concludes that Dormont failed to satisfy its burden of

establishing that the amount in controversy exceeds $75,000, and that removal was improper.

Accordingly, the action is remanded to the Supreme Court of the State of New York, County of

Westchester. The Clerk is directed to send a copy of this Order to the Supreme Court of the State

of New York, County of Westchester, and to close this action. All pending matters are hereby

terminated.



                                                  SO ORDERED:

Dated:     New York, New York
           September __, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 5
